F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUN 5 2003
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                    No. 02-1385
                                                    (D.C. No. 02-CR-103-B)
    JAMES ANTHONY EDWARD                                   (D. Colo.)
    WALKER,

                Defendant-Appellant.


                            ORDER AND JUDGMENT *


Before TACHA , Chief Judge, PORFILIO and BALDOCK , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      In this direct criminal appeal, James Walker seeks only credit against his

federal sentence for time served in federal custody prior to his conviction.

18 U.S.C. § 3585(b) provides, among other things, credit against a sentence

“for any time . . . spent in official detention prior to the date the sentence

commences . . . that has not been credited against another sentence.”

Nonetheless, under § 3585(b), “it is the Attorney General who computes the

amount of the credit after the defendant begins his sentence.” United States v.

Wilson, 503 U.S. 329, 333 (1992). The district court is not authorized to award

this credit at sentencing. See id.; see also United States v. Jenkins, 38 F.3d 1143,

1144 (10th Cir. 1994). The judgment of the United States District Court for the

District of Colorado is, therefore, AFFIRMED.


                                                      Entered for the Court



                                                      John C. Porfilio
                                                      Circuit Judge




                                           -2-